Citation Nr: 1204562	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel




INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to March 1946.  He died in August 2003, and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal was previously before the Board in July 2009, at which time it was remanded to provide the appellant Hupp compliant notice and to obtain a VA opinion regarding the cause of the Veteran's death.  The appellant was provided Hupp compliant notice in November 2009, and a VA opinion was obtained concerning the cause of the Veteran's death in April 2011.  

During the Veteran's lifetime, service connection had been granted for the following:  phthisis bulbi, left, with moderate cosmetic defect and retained foreign bodies in soft parts of face, nose, and skull; negative vision of the left eye, and 20/20 right eye, referred to on appeal as phthisis bulbi.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

According to the death certificate, the Veteran died in August 2003, at the age of 85 years, with the immediate cause of death listed as hypostatic pneumonia, with cancer of the left eye (bedridden) as an antecedent cause.  The appellant contends that the Veteran's phthisis bulbi, left eye shrapnel injury was service connected and produced debilitating effects, including the cause of the Veteran's death.  

An October 2007 medical opinion from Mervin Guzman, M.D., stated that the Veteran's death causing condition was hypostatic pneumonia due to cancer of the left eye.  He then concluded that the Veteran's left eye produced debilitating effects, and asserted that "damage[d] tissues of [the Veteran's] left eye . . . [were] cancerous [because] . . . he was exposed to a severe sodioum[sic] thiosulfate and hygroscopic crystallaline[sic] salt."

X-ray and computed tomography (CT) reports from Dagupan Doctors VillaFlor Memorial Hospital (Dagupan Hospital) dated in August 2003, just prior to the Veteran's death, are of record.  The chest X-ray showed accentuated lung markings; no definite acute lung parenchymal infiltrates; and chest emaciation.  The heart and great vessels were not unusual, and mediatinum, diaphragm, costophrenic sulci and visualized bones showed no findings of note.  The impression following a head CT was of acute right thalamocapsuloganglionic hemorrhage with mass effects, right periventricular white matter, right temporoparietal, intraventricular and subarachnoid extensions; mild to moderate hydrocephalus; and left frontal encephalomalacia and small hyperdense foreign body; and phthisis bulbi of the left eye.  

A February 2010 statement from Vivencio V. Villaflor Jr., M.D., of Dagupan Hospital discussed the Veteran's admission to and subsequent discharge from the hospital in August 2003.  Specifically, the Veteran was brought to the hospital comatose with his left eye depressed due to enucleation.  The neurologist's impression was of right intracranial hemorrhage with brainstem extension.  The hematoma was large, and although surgical evacuation and ventricular drainage were discussed, the status of the Veteran, and his 85 years of age complicated the course of treatment.  The Veteran's family determined not to engage in any heroic measures, and signed for the Veteran to be released home against medical advice.  The Veteran died the following day.

In July 2011 the appellant submitted a rationale from Dr. Manuel C. Bautos, Municipal Health Officer, concerning the rationale for the information provided on the death certificate.  He reaffirmed his conviction that the Veteran's cause of death was hypostatic pneumonia due to cancer of the left eye, due to debilitating effects of the Veteran's service-connected shrapnel injury of the left eye.  

Although cancer of the left eye was listed on the death certificate and referenced in medical opinions regarding the Veteran's cause of death, the underlying records showing treatment for cancer of the left eye and/or a diagnosis of such alleged cancer are not of record.  As such, the evidence of record concerning whether the Veteran had cancer of the left eye is tenuous.  Indeed, reviewing the medical evidence currently of record, there is no contemporaneous medical records of any cancer, and it would appear that the Veteran had died of a cerebrovascular accident.  Remand is necessary in order to request any and all records identified by the appellant regarding the Veteran's alleged cancer of the left eye.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Dr. Bautos and Dr. Guzman referenced the Veteran's alleged cancer of the left eye in discussing his death; however, the underlying records are not associated with the claims file, and it does not appear that an effort to obtain them was made.  It would be beneficial to contact Dr. Bautos and Dr. Guzman and request any underlying medical documents relied on in referencing the Veteran's alleged cancer of the left eye.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With any necessary assistance from the appellant, obtain any and all outstanding and available records referencing the Veteran's alleged cancer of the left eye.  In particular, contact:

Manuel C. Bautos, Municipal Health Officer, and request that he provide any records which he used in determining the cause of death, especially as they pertain to the Veteran's alleged cancer of the left eye.  

Mervin Guzman, M.D., and request that he provide any records he referenced in formulating his opinion regarding the Veteran's alleged cancer of the left eye.

If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

